

115 S514 IS: No Hero Left Untreated Act
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 514IN THE SENATE OF THE UNITED STATESMarch 2, 2017Mr. Perdue (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a pilot program to provide access to
			 magnetic EEG/EKG-guided resonance therapy to veterans.
	
 1.Short titleThis Act may be cited as the No Hero Left Untreated Act. 2.FindingsCongress finds the following:
 (1)Magnetic EEG/EKG-guided resonance therapy has successfully treated more than 400 veterans with post-traumatic stress disorder, traumatic brain injury, military sexual trauma, chronic pain, and opiate addiction.
 (2)Recent clinical trials and randomized, placebo-controlled, double-blind studies have produced promising measurable outcomes in the evolution of magnetic EEG/EKG-guided resonance therapy.
 (3)The outcomes described in paragraph (2) have resulted in escalating demand from returning members of the Armed Forces and veterans who are seeking access to magnetic EEG/EKG-guided resonance therapy.
 (4)Congress recognizes the importance of initiating innovative pilot programs that demonstrate the use and effectiveness of new treatment options for post-traumatic stress disorder, traumatic brain injury, military sexual trauma, chronic pain, and opiate addiction.
			3.Magnetic EEG/EKG-guided resonance therapy pilot program
 (a)Pilot programCommencing not later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out a pilot program to provide access to magnetic EEG/EKG-guided resonance therapy to treat veterans suffering from post-traumatic stress disorder, traumatic brain injury, military sexual trauma, chronic pain, or opiate addiction.
 (b)LocationsThe Secretary shall carry out the pilot program under subsection (a) at not more than two facilities of the Department of Veterans Affairs.
 (c)ParticipantsIn carrying out the pilot program under subsection (a), the Secretary shall provide access to magnetic EEG/EKG-guided resonance therapy to not more than 50 veterans.
 (d)DurationThe Secretary shall carry out the pilot program under subsection (a) for a one-year period. (e)ReportNot later than 90 days after the termination of the pilot program under subsection (d), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the pilot program.
 (f)No authorization of appropriationsNo additional amounts are authorized to be appropriated to carry out the requirements of this section. Such requirements shall be carried out using amounts authorized under provisions of law other than this section.